DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  The term bard is recited rather than bars in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term concrete layers is previously established in the claims, thereby raising an antecedent issue.  The examiner will examine as best understood with the concrete layers one in the same as the concrete layers of claim 1.  Appropriate correction is required.
Claim 10 recites the limitation "the vertical column" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong, U.S. Patent Application Publication 2015/0345096.
Regarding claims 1, Ong discloses a concrete pile arrangement comprising: a plurality of precast concrete layers (16a, 16b), each precast concrete layer comprising reinforcement (paragraph 1) and a plurality of apertures (see Fig. 1), and a base structure (Fig. 4) comprising a base plate (1a and 1b) and a plurality of alignment bars (5a, 5b) protruding from the base plate, wherein the footing is configured such that when the plurality of precast concrete layers are positioned on top of one another, the plurality of alignment bars of the base structure extend through respective apertures of each concrete layer (Fig. 1, generally), but does not specifically disclose the reinforcement comprises reinforcement bars.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the reinforced concrete would comprise bars, as it is notoriously well known in the art to provide reinforcement bars in reinforced concrete.  The phrase “configured such that when” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention 
Regarding claim 2, Ong discloses a concrete pile arrangement wherein the base structure is further arranged to secure the footing to a piling structure.  The phrase “arranged to secure” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 5, Ong discloses a concrete pile arrangement wherein each concrete layer comprises a plurality of steel pins (alternating components 3) connected to the reinforcement bars (via the concrete and plate connections), the plurality of pins defining the plurality of apertures for receiving the respective alignment bars when the concrete layer is cast (see Fig. 13, generally), but does not disclose the pins comprise steel tubes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose steel pins for its strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and to use a tubular structure for the pins since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  In re Leshin,125 USPQ 416.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  The phrase “for receiving the respective alignment bars” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 6, Ong discloses a concrete pile arrangement wherein the base plate comprises connectors (2a) arranged to receive the alignment bars such that the alignment bars protrude substantially perpendicular from the base plate.  The phrase “arranged to receive the alignment bars” is 
Regarding claim 7, Ong discloses a concrete pile arrangement wherein one or more of the concrete layers comprises connectors (2a) arranged to receive slab reinforcement bars extending into a concrete slab between a plurality of footings (as they comprise openings, they are capable of receiving slab reinforcement bars).  The phrase “arranged to receive slab reinforcement bars” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 8, Ong discloses a concrete pile arrangement but does not disclose it is comprising a column plate that is arranged to secure the footing to a vertical column of a building structure such that the footing directly supports the vertical column of the building structure.  Ong does teach that the structure comprises multiple reinforcing plates (components 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an additional plate for a stronger connection, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 9, Ong discloses a concrete pile arrangement wherein one or more concrete layers comprises apertures (see Fig. 1) for receiving column reinforcement bars to secure the column plate to the one or more concrete layers.  The phrase “for receiving concrete reinforcement bars” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, Ong discloses a concrete pile arrangement being arranged such that when the footing is connected to a vertical column of the building structure and a piling structure, the footing, the vertical column and the piling structure are substantially aligned (the apparatus is capable of being arranged in this manner if a user chooses to arrange in such a manner).  The phrase “being arranged such that” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, Ong, as modified, discloses a concrete pile arrangement wherein each concrete layer comprises reinforcement steel bars.  
Regarding claim 12, Ong, as modified, discloses a concrete pile arrangement having reinforcement bars but does not specifically disclose wherein each concrete layer comprises a reinforcement steel mesh.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the bars as a mesh as reinforcement mesh is a well known reinforcement in the art.
Claims 3-4, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong, U.S. Patent Application Publication 2015/0345096 in view of El Naggar et al., U.S. Patent Application Publication 2012/0328374.
Regarding claim 3, Ong discloses a concrete pile arrangement but does not disclose it is further comprising a centre column arranged to be directly secured to the piling structure.  El Naggat teaches a structural column component located in the center of a composed cementitious pile element (18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a structural element in the center void to combat tensile forces.  The phrase “arranged to be directly secured” is a statement of intended use of the claimed invention and must 
Regarding claim 4, the prior art, as modified, discloses a concrete pile arrangement wherein each precast concrete layer comprises a central aperture (Ong Fig. 1) and the footing is configured such that when the plurality of precast concrete layers are positioned on top of one another, the centre column extends through the respective central apertures of the plurality of prefabricated concrete layers (El Naggar Fig. 1, generally).  The phrase “configured such that when the plurality of precast concrete layers are positioned on top of one another” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 13, Ong discloses a concrete pile arrangement but does not disclose it as further comprising a piling structure, wherein the piling structure comprises one or more screw or helical piles.  El Naggar teaches further comprising a piling structure (12), wherein the piling structure comprises one or more screw or helical piles (14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a helical piling structure such as that of El Naggar to further stabilize the structure within the ground.
Regarding claim 19, Ong discloses a structure comprising: providing a footing comprising a plurality of precast concrete layers (16a, 16b), each precast concrete layer comprising reinforcement (paragraph 1) and a plurality of apertures (see Fig. 1), the footing further comprising a base structure (Fig. 4) comprising a base plate (1a and 1b) and a plurality of alignment bars (5a, 5b) protruding from the base plate; positioning the plurality of precast concrete layers on top of one another such that the plurality of alignment bars of the base structure extend through respective apertures of each concrete .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong, U.S. Patent Application Publication 2015/0345096 in view of El Naggar et al., U.S. Patent Application Publication 2012/0328374 and Stroyer, U.S. Patent Application Publication 2010/0054864.
Regarding claim 14, the prior art as modified discloses a concrete pile arrangement but does not specifically disclose wherein the piling structure has an overall conical shape.  Stroyer teaches a helical pile element with a conical shape (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a conical shape for easy inserting into a ground surface, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al..
Claims 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong, U.S. Patent Application Publication 2015/0345096 in view of Breault, U.S. Patent 5,884,442.
Regarding claim 15, Ong discloses a concrete pile arrangement, but does not specifically disclose wherein each precast concrete layer comprises one or more lifting elements such that each precast concrete layer can be lifted by a lifting or handling machine.  Breault teaches lifting lugs (14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize lifting elements in the concrete components for ease of assembly of the pile arrangement.  
Regarding claim 17, Ong discloses a concrete pile arrangement comprising: providing a base structure (Fig. 4) comprising a base plate (1a and 1b) and a plurality of alignment bars (5a, 5b) protruding from the base plate; and providing a plurality of precast concrete layers (16a, 16b), wherein each concrete layer is made by: a) providing reinforcement for reinforcing a concrete layer (paragraph 1); c) connecting a plurality of pins  (alternating components 3) to the reinforcement bars (via the concrete and plate connections) such that when the concrete layer is cast, the pins form a plurality of apertures that are arranged to receive the respective alignment bars of the base structure when the footing is assembled (there would be apertures where components are located within the concrete elements to accommodate the components); and d) pouring concrete into a casting mould to form the concrete layer (some type of mould would be required to produce each concrete element), but does not specifically disclose the reinforcement comprises reinforcement bars, b) connecting a plurality of spacer chairs to the reinforcement bars such that the reinforcement bars are elevated when positioned on a surface, the pins are steel tubes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the reinforced concrete would comprise bars, as it is notoriously well known in the art to provide reinforcement bars in reinforced concrete.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the In re Leshin,125 USPQ 416.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  The phrase “arranged to receive the respective alignment bars of the base structure when the footing is assembled” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Breault teaches the use of chairs in the placement of concrete reinforcement (col. 3, line 37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize reinforcement bar chars during placement as it is common practice in the art.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong, U.S. Patent Application Publication 2015/0345096 in view of Li, U.S. Patent Application Publication 2017/0159256.
Regarding claim 16, Ong discloses a concrete pile arrangement but does not specifically disclose a building structure or a foundation for a building structure comprising a plurality of footings in accordance with claim 1.  Li teaches pile arrangements are known to be used for building foundations (paragraph 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the pile for a building as reinforced concrete piles are capable of providing support to a building structure.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong, U.S. Patent Application Publication 2015/0345096 in view of El Naggar et al., U.S. Patent Application Publication 2012/0328374 and Marty, U.S. Patent Application Publication 2005/0072061.
Regarding claim 20, the prior art discloses a concrete pile arrangement but does not specifically disclose it is comprising: providing concrete slab between a plurality of footings, wherein one or more of the precast concrete layers of each footing comprises connectors arranged to receive slab 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633